The twenty-eighth session of the General Assembly opened last year in an atmosphere of political detente. It was preparing to consider the economic and social objectives of the Charter in order to ensure for the world a dynamic balance when war broke out in the Middle East, We then witnessed the collapse of all hopes; we saw world-wide runaway inflation, upheaval in the international payments system and the resurgence of latent conflicts. Human society was shaken to its foundations and the twenty-eighth session, which had opened under promising auguries, ended in disappointment and disarray.
2.	Those events suffice to show that the delegation of the Republic of Haiti justly appreciates the magnitude of the mission entrusted to Mr. Abdelaziz Bouteflika in guiding the work of this twenty-ninth session. We wish to assure him of our co-operation and offer our warmest congratulations on the high mark of confidence shown him, which is furthermore a tribute to the tradition of struggle, courage and clear understanding of the valiant people of Algeria.
3.	The events which overshadowed the term of office of the President of the twenty-eighth session, Mr. Leopoldo Benites, enabled him to confirm his reputation as a skilled diplomat, who guided the work of that session with competence and devotion. The delegation of Haiti offers him its most sincere compliments and renews the expression of our esteem and appreciation.
4.	Despite the trepidation of the international community, the United Nations has nevertheless lost none of its vitality. The year 1974 will have been most fruitful in specialized conferences. After the sixth special session of the General Assembly on raw materials and development, Caracas and Bucharest came one after the other to draw the world's attention to the need for an international legal regime for the sea and for population problems. Soon delegations from all over the world will be going to Rome to consider the fundamental question of feeding people. That activity is the work of the Secretary-General, to whom the delegation of Haiti pays tribute.
5.	All those activities undertaken within the frame-work of the Organization reflect an ever clearer awareness of the common destiny of peoples and the need for concerted solutions to the pressing problems of mankind. They have contributed to reducing the compartmentalization of ideologies. They have mitigated political antagonisms and shown the dangers of the gap between the industrialized and the developing countries and they have clearly indicated the elements of an exceptionally grave economic situation.
6.	The warning was given by the United Nations itself when, on the occasion of the last special session, on raw materials and development, the Secretariat showed, in irrefutable documents, that the world economic prosperity registered in the course of the 1950s and 1960s, which was based on "a strong and stable demand", is declining to the point of placing mankind on the threshold of a crisis as acute as that of 1929. We discovered that the economic system of the period following the Second World War had not given sufficient importance to international social justice that could bring about a more equitable distribution of wealth among peoples.
7.	In fact, sustained economic growth and the constant rise in the volume of international trade which characterized the last two decades benefited only industrialized countries, whose trade flow in 1970 was estimated at more than $300 billion, whereas that of all the developed countries was barely $50 billion, while their total indebtedness was close to $80 billion.
8.	To that overall inequality in the distribution of wealth, in which the seeds of division, disquiet and anxiety had already been sown, was added the resumption of hostilities in the Middle East in October 1973, which aggravated the discrepancy in the third world between the situation of the oil-producing countries and that of those lacking oil resources.
9.	The moratorium on oil exports to the industrialized countries of the West followed by their reduction, as well as the rise in prices, certainly affected their economic expansion, accelerated their inflationary processes and disrupted their way of life; but the countries hardest hit by those measures are those of the third world, which are finding it extremely difficult to pay for their oil-based energy needs and, because of generalized inflation, even more difficult to purchase the capital goods they need.
10.	All these facts indicate the interrelationship between political and economic questions and the interdependence of peoples. They impose the need for global co-operation in order to minimize the horrors of this generalized economic crisis and to satisfy the aspirations of all men for well-being, social justice and peace.
11.	Besides these grave problems, which are essentially economic, conflicts and upheavals of every kind continue to endanger international security. The Government of Haiti, aware of the threat to mankind of these so-called localized tensions, renews its dedication to the principles of the Charter of the United Nations, where it is always possible to find solutions to the questions on our agenda. We reaffirm our confidence in the wisdom and reason of representatives attending this twenty-ninth session of the General Assembly and invite all parties concerned to negotiate with a view to removing the causes of their resentments and to settling their disputes.
12.	Many no less serious political problems were satisfactorily solved, enabling this Assembly to welcome the delegations of Bangladesh, Grenada, and Guinea- Bissau, to whom we extend our warmest welcome. The delegation of Haiti especially welcomes the representatives of Grenada, and we transmit to them the wishes of the people and Government of Haiti for the prosperity and well-being of that new State now in a position to enhance the prospects for harmony in the Caribbean region.
13.	My delegation is happy to express once again the sense of brotherhood and solidarity of the people and Government of Haiti for the people and Government of Guinea-Bissau, whose independence, acquired at the cost of great sacrifices, brings to mind -170 years later- the struggle waged by Africans to create the State of Haiti. The delegation of Haiti, in welcoming Guinea-Bissau, is naturally thinking of the destiny of the populations of Angola, Mozambique, Namibia and Rhodesia. We welcome with satisfaction the happy outcome of the situation in Mozambique, which will become independent in June 1975, and we hope that the same will occur with Angola.
14.	As regards the populations of Namibia and Rhodesia, still the victims of neocolonialism and of racial discrimination, we convey to them the sympathies of the people and Government of Haiti, who are convinced that their courage and steadfastness will oust from their territory the last vestiges of an outmoded era.
15.	It is a truism to say that international problems reflect the internal situation of States. Thus, the President for life of the Republic of Haiti, Mr. Jean- Claude Duvalier, being aware of his national and international responsibilities, has adopted a series of measures to guarantee both social peace and the harmonious development of the nation. In order to ensure control over the development of our natural resources, certain contracts are being revised; monopolies granted to private companies working in key sectors of the national economy are now being reconsidered whereas tax exemptions are granted to encourage agricultural production and the establishment of industrial units.
16.	These reforms, which proved to be essential to economic recovery, will be followed by the establishment of new administrative structures now under consideration. These will bolster the efforts made in the economic and fiscal fields/Tin this vast undertaking, the Government of Haiti is happy to have received moral support and financial and technical assistance from many friendly Governments which have recognized the humanitarian nature of the political and economic changes brought about to promote the social well-being of the people of Haiti.
17.	It remains for us to hope that international financing organizations will manage to simplify their procedures for granting assistance so as to give practical effect to the resolutions adopted for the benefit of the economically least endowed countries in the world. For now more than ever before, as the Secretary-General has stated, the international community faces difficulties that are so complex that "no nations, however rich or powerful, can remain immune, and which no nation can hope to confront and resolve successfully on its own." [See A/9601/Add. 1, sect. /.]
18.	The appeal of the Secretary-General for agreement and co-operation deserves to be heard and borne in mind so that mankind may be able to face present problems successfully and ensure its future. This is the hope of the delegation of Haiti on the occasion of this twenty-ninth session of the General Assembly.
The twenty-eighth session of the General Assembly opened last year in an atmosphere of political detente. It was preparing to consider the economic and social objectives of the Charter in order to ensure for the world a dynamic balance when war broke out in the Middle East, We then witnessed the collapse of all hopes; we saw world-wide runaway inflation, upheaval in the international payments system and the resurgence of latent conflicts. Human society was shaken to its foundations and the twenty-eighth session, which had opened under promising auguries, ended in disappointment and disarray.
2.	Those events suffice to show that the delegation of the Republic of Haiti justly appreciates the magnitude of the mission entrusted to Mr. Abdelaziz Bouteflika in guiding the work of this twenty-ninth session. We wish to assure him of our co-operation and offer our warmest congratulations on the high mark of confidence shown him, which is furthermore a tribute to the tradition of struggle, courage and clear understanding of the valiant people of Algeria.
3.	The events which overshadowed the term of office of the President of the twenty-eighth session, Mr. Leopoldo Benites, enabled him to confirm his reputation as a skilled diplomat, who guided the work of that session with competence and devotion. The delegation of Haiti offers him its most sincere compliments and renews the expression of our esteem and appreciation.
4.	Despite the trepidation of the international community, the United Nations has nevertheless lost none of its vitality. The year 1974 will have been most fruitful in specialized conferences. After the sixth special session of the General Assembly on raw materials and development, Caracas and Bucharest came one after the other to draw the world's attention to the need for an international legal regime for the sea and for population problems. Soon delegations from all over the world will be going to Rome to consider the fundamental question of feeding people. That activity is the work of the Secretary-General, to whom the delegation of Haiti pays tribute.
5.	All those activities undertaken within the framework of the Organization reflect an ever clearer awareness of the common destiny of peoples and the need for concerted solutions to the pressing problems of mankind. They have contributed to reducing the compartmentalization of ideologies. They have mitigated political antagonisms and shown the dangers of the gap between the industrialized and the developing countries and they have clearly indicated the elements of an exceptionally grave economic situation.
6.	The warning was given by the United Nations itself when, on the occasion of the last special session, on raw materials and development, the Secretariat showed, in irrefutable documents, that the world economic prosperity registered in the course of the 1950s and 1960s, which was based on "a strong and stable demand", is declining to the point of placing mankind on the threshold of a crisis as acute as that of 1929. We discovered that the economic system of the period following the Second World War had not given sufficient importance to international social justice that could bring about a more equitable distribution of wealth among peoples.
7.	In fact, sustained economic growth and the constant rise in the volume of international trade which characterized the last two decades benefited only industrialized countries, whose trade flow in 1970 was estimated at more than $300 billion, whereas that of all the developed countries was barely $50 billion, while their total indebtedness was close to $80 billion.
8.	To that overall inequality in the distribution of wealth, in which the seeds of division, disquiet and anxiety had already been sown, was added the resumption of hostilities in the Middle East in October 1973, which aggravated the discrepancy in the third world between the situation of the oil-producing countries and that of those lacking oil resources.
9.	The moratorium on oil exports to the industrialized countries of the West followed by their reduction, as well as the rise in prices, certainly affected their economic expansion, accelerated their inflationary processes and disrupted their way of life; but the countries hardest hit by those measures are those of the third world, which are finding it extremely difficult to pay for their oil-based energy needs and, because of generalized inflation, even more difficult to purchase the capital goods they need.
10.	All these facts indicate the interrelationship between political and economic questions and the interdependence of peoples. They impose the need for global co-operation in order to minimize the horrors of this generalized economic crisis and to satisfy the aspirations of all men for well-being, social justice and peace.
11.	Besides these grave problems, which are essentially economic, conflicts and upheavals of every kind continue to endanger international security. The Government of Haiti, aware of the threat to mankind of these so-called localized tensions, renews its dedication to the principles of the Charter of the United Nations, where it is always possible to find solutions to the questions on our agenda. We reaffirm our confidence in the wisdom and reason of representatives attending this twenty-ninth session of the General Assembly and invite all parties concerned to negotiate with a view to removing the causes of their resentments and to settling their disputes.
12.	Many no less serious political problems were satisfactorily solved, enabling this Assembly to welcome the delegations of Bangladesh, Grenada, and Guinea- Bissau, to whom we extend our warmest welcome. The delegation of Haiti especially welcomes the representatives of Grenada, and we transmit to them the wishes of the people and Government of Haiti for the prosperity and well-being of that new State now in a position to enhance the prospects for harmony in the Caribbean region.
13.	My delegation is happy to express once again the sense of brotherhood and solidarity of the people and Government of Haiti for the people and Government of Guinea-Bissau, whose independence, acquired at the cost of great sacrifices, brings to mind -170 years later- the struggle waged by Africans to create the State of Haiti. The delegation of Haiti, in welcoming Guinea-Bissau, is naturally thinking of the destiny of the populations of Angola, Mozambique, Namibia and Rhodesia. We welcome with satisfaction the happy outcome of the situation in Mozambique, which will become independent in June 1975, and we hope that the same will occur with Angola.
14.	As regards the populations of Namibia and Rhodesia, still the victims of neocolonialism and of racial discrimination, we convey to them the sympathies of the people and Government of Haiti, who are convinced that their courage and steadfastness will oust from their territory the last vestiges of an outmoded era.
15.	It is a truism to say that international problems reflect the internal situation of States. Thus, the President for life of the Republic of Haiti, Mr. Jean- Claude Duvalier, being aware of his national and international responsibilities, has adopted a series of measures to guarantee both social peace and the harmonious development of the nation. In order to ensure control over the development of our natural resources, certain contracts are being revised; monopolies granted to private companies working in key sectors of the national economy are now being reconsidered whereas tax exemptions are granted to encourage agricultural production and the establishment of industrial units.
16.	These reforms, which proved to be essential to economic recovery, will be followed by the establishment of new administrative structures now under consideration. These will bolster the efforts made in the economic and fiscal fields/Tin this vast undertaking, the Government of Haiti is happy to have received moral support and financial and technical assistance from many friendly Governments which have recognized the humanitarian nature of the political and economic changes brought about to promote the social well-being of the people of Haiti.
17.	It remains for us to hope that international financing organizations will manage to simplify their procedures for granting assistance so as to give practical effect to the resolutions adopted for the benefit of the economically least endowed countries in the world. For now more than ever before, as the Secretary-General has stated, the international community faces difficulties that are so complex that "no nations, however rich or powerful, can remain immune, and which no nation can hope to confront and resolve successfully on its own." [See A/9601/Add. 1, sect. /.]
18.	The appeal of the Secretary-General for agreement and co-operation deserves to be heard and borne in mind so that mankind may be able to face present problems successfully and ensure its future. This is the hope of the delegation of Haiti on the occasion of this twenty-ninth session of the General Assembly.
